January 6, 2011 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549. Attention:Jim B. Rosenberg, Senior Assistant Chief Accountant Re: The PMI Group, Inc. Form 10-K for the Fiscal Year Ended December 31, 2009 Schedule 14A Filed April 12, 2010 Form 10-Q for the Quarterly Period Ended September 30, 2010 File Number: 001-13664 Dear Mr. Rosenberg: On behalf of The PMI Group, Inc. (the “Company”), this letter is being submitted in response to comments received by the Company from the staff of the Division of Corporation Finance of the United States Securities and Exchange Commission, by letter dated December 30, 2010, with respect to the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009, Definitive Proxy Statement on Schedule 14A, filed by the Company on April 12, 2010, and Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2010 (the “Comments”). As discussed in our conversation today with Staci Shannon, Staff Accountant, the Company intends to file a response to the Comments on or before January 31, 2011. Jim B. Rosenberg, Senior Assistant Chief Accountant -2- If you require additional information, please feel free to contact me at (925) 658-6212. Sincerely, /s/ Andrew D. Cameron Andrew D. Cameron Executive Vice President and General Counsel cc: Staci Shannon, Staff Accountant Joel Parker, Accounting Branch Chief Bryan Pitko, Staff Attorney Sebastian Gomez Abero, Staff Attorney (United States Securities and Exchange Commission) L. Stephen Smith, Chief Executive Officer and Chairman of the Board (The PMI Group, Inc.) John L. Savva (Sullivan & Cromwell LLP)
